Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Suenan Gober, Appellant                               Appeal from the 62nd District Court of
                                                      Hopkins County, Texas (Tr. Ct. No.
No. 06-18-00031-CV         v.                         CV43648). Opinion delivered by Chief
                                                      Justice Morriss, Justice Burgess and Justice
Bulkley Properties, LLC, Appellee                     Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Suenan Gober, pay all costs of this appeal.




                                                      RENDERED JANUARY 25, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk